Citation Nr: 0116564	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  96-22 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, secondary to a service-connected disability.

2.  Entitlement to service connection for a left foot 
disability, secondary to a service-connected disability.

3.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied service connection for 
disabilities of the hips and feet, secondary to a service-
connected right knee condition.  During the pendency of this 
appeal, a July 2000 rating decision granted the veteran 
service connection for a right great toe deformity with 
degenerative joint disease, and degenerative joint disease of 
the left knee, effective October 1991.  

This case is also before the Board on appeal from the July 
2000 rating decision denying a total rating based on 
individual unemployability, due to service-connected 
disability.  This issue is addressed in the remand following 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bilateral hip disability is not related to 
any service-connected disability.

3.  The veteran's left foot disability is not related to any 
service-connected disability.



CONCLUSIONS OF LAW

1.  Service connection for a bilateral hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2000).

2.  Service connection for a left foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. §§ 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran maintains, in substance, that he now has 
disabilities of the hips and left foot, secondary to gait 
changes caused by his service-connected right knee 
replacement.  Accordingly, a favorable determination is 
requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  In this 
regard, the Board notes that post-service VA treatment 
records have been obtained and VA examinations have been 
conducted.  In addition, in an April 1996 Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOCs) 
dated in June 1999 and July 2000, the veteran was notified of 
the evidence required for a grant of service connection for 
the claimed disabilities.  There is no indication that the 
veteran did not receive these notices, such as their return 
by the U.S. Postal Service as undeliverable.  In light of the 
foregoing, the Board finds that under the circumstances of 
this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  Id.

An April 1967 rating decision granted the veteran service 
connection for residuals of an arthrotomy of the right knee 
with traumatic arthritis and healed fracture of the lateral 
tibial spine.  The award was effective in January 1967.  

The veteran's VA outpatient and inpatient treatment records 
have been obtained and reviewed by the Board.  During a VA 
hospitalization in May and June 1993, the veteran underwent a 
right total knee arthroplasty.  In June 1994, the veteran 
underwent a right knee revision.  The veteran's VA treatment 
records are negative for any indication that the veteran has 
bilateral hip disability or a left foot disability secondary 
to his right knee disability or arthroplasty.  

The veteran was provided a VA general medical examination in 
June 1998.  The examiner reviewed the veteran's history.  The 
veteran's complaints were negative for specific references to 
his hips or feet.  On physical examination, the veteran was 
noted to be morbidly obese.  He was seventy inches tall and 
weighed 317 pounds.  He reportedly once weighed 340 pounds.  
His hip motion was normal with flexion at 105 degrees and 
good movement against gravity and resistance in the hips.  
Ankle range of motion was normal, with moderate to severe 
edema in the right and moderate edema in the left.  The 
diagnoses were negative for the hips or feet.  The examiner 
noted that the veteran gave a history of hip discomfort with 
weight-bearing.  The examiner noted that the veteran's ankle 
range of motion was normal.  

A June 1998 addendum provides that the examiner had reviewed 
a very large stack of medical records dating back to the 
early 1960's in order to provide an opinion as to whether the 
veteran's multiple complaints, including of the bilateral 
hips and left foot, had been caused by his service-connected 
right knee disability.  The examiner set forth a detailed 
review of the veteran's medical history.  The examiner stated 
that it was difficult to evaluate whether the veteran's 
service-connected right knee had caused the other alleged 
conditions because of confounding factors such as his morbid 
obesity.  The examiner noted that the veteran's severe and 
morbid obesity alone would have the proclivity to cause 
degenerative change in the joints.  The examiner noted that 
notwithstanding the veteran's morbid obesity, some current 
conditions, including his hip, were "in general" service-
connected regarding the initial right knee injury in 1965.  
If he had not had the initial right knee injury in service, 
it was likely that he would be much better off regarding his 
legs and back.  However, the examiner reiterated that in his 
opinion, the veteran's morbid obesity most likely contributed 
to arthritis.  He said that he did not say this to limit his 
argument, however, regarding the connection between the 
veteran's service-connected right knee and other conditions, 
including the leg.  

The veteran underwent another right knee revision in December 
1998.  Corresponding records are negative for complaints, 
findings, symptoms, or diagnoses regarding the veteran's hips 
and left foot.  

A December 1998 report by a VA examiner provides that the 
entire claims file was reviewed.  The examiner set forth a 
detailed review of the veteran's history.  The examiner 
concluded with an opinion as to the relationship of the 
veteran's service-connected right knee disability to several 
disabilities, including the hips.  The examiner stated that 
the available evidence showed a number of factors, including 
morbid obesity, gout and a long history of being a truck 
driver, that were the cause of a number of the veteran's 
current disabilities, including degenerative disease of the 
hips.  

The report of a January 1999 VA examination sets forth the 
veteran's medical history in detail.  The veteran's current 
complaints were negative for specific references to his hips 
or feet.  The veteran was noted to walk with a limp favoring 
the right lower extremity.  He had difficulty and complaints 
of pain on heel walking and toe-walking.  Range of motion of 
the right hip was flexion to 105 degrees, extension from zero 
to 30 degrees, adduction from zero to 25 degrees, abduction 
from zero to 45 degrees, external rotation from zero to 60 
degrees and internal rotation from zero to 40 degrees.  

Radiographic examinations were conducted that day.  Anterior-
posterior and lateral views of the right hip revealed some 
surgical clips present in the medial aspect of the lesser 
tuberosity, with normal alignment of the hip joint.  There 
were no signs of degenerative changes and bone density was 
fairly normal.  Radiographic examination of the left hip 
revealed normal alignment and joint space and normal bone 
density.  No degenerative changes were seen.  Some surgical 
clips were seen in the soft tissue of the thigh.  
Radiographic examination of the feet in anterior-posterior 
and oblique views revealed normal alignment of the 
talonavicular, subtalar and mid-tarsal joints.  There were 
degenerative changes of the first metatarsophalangeal joint 
with hallux valgus.  

The final pertinent diagnosis was status post recent second 
right knee total revision, obesity, and bilateral hallux 
valgus.  The examiner provided a discussion of the secondary 
effects of the veteran's right knee disability.  Other than 
noting pitting edema of both lower extremities and bilateral 
hallux valgus, this discussion is negative for the veteran's 
hips and left foot.  

The veteran was provided a VA examination in April 2000, with 
the chief complaint of bilateral lower extremity pain.  
Again, the veteran's medical history was reviewed in detail.  
The veteran currently reported bilateral hip fatigue, if he 
stood for too long a time.  He reported that the 
posterolateral aspect of both gluteal areas were the source 
of his pain.  He also indicated that his feet become tired 
upon walking.  

On physical examination, the veteran's gait showed slight 
bilateral pes valgus and lurching to the right.  He did not 
require assistant devices for ambulation in the examination 
room.  The veteran was markedly obese.  The right hip showed 
full range of motion with no tenderness or instability.  The 
examiner further stated that the left hip showed findings 
identical to the right hip. The examiner listed the range of 
motion values for the veteran's right and left hips.  These 
values were identical to the normal range of motion values, 
which the examiner also provided.  The veteran's right foot 
was noted to have mild pes valgus, and the left foot was 
noted to show slight pes valgus; otherwise the feet were 
normal.  There was no evidence of hallux valgus, hammertoes 
or claw foot.  

A neurological examination was conducted, and the bilateral 
motor strength values for the veteran's hips and feet were 
provided.  These values were identical to the normal motor 
strength, which the examiner also provided.  The veteran toes 
were noted to be downgoing.  The final pertinent diagnosis 
was status post right total knee replacement, with revisions 
in 1996 and December 1998, with overall good clinical result; 
minimal bilateral hip degenerative joint disease; right 
greater than left great toe metatarsal phalangeal joint 
narrowing, deformity and degenerative joint disease; and mild 
bilateral pes valgus.  

The examiner expressed the opinion that the veteran's minimal 
degenerative joint disease of both hips was not related to 
the veteran's right knee condition; it was simply related to 
the aging process in combination with the veteran's long-term 
obesity.  The examiner expressed the opinion that he did not 
see any evidence that the veteran's right knee condition was 
causing his foot condition.  The examiner stated that there 
was evidence, based on his experience and knowledge of 
orthopedic literature, on which to believe that the veteran's 
bilateral foot condition was related to time and obesity.  

Regarding exacerbations due to the right knee condition, the 
examiner expressed the opinion that there was no significant 
condition in the veteran's hips that was either caused or 
exacerbated by his knee condition.  The examiner expressed 
the opinion that the veteran's right foot condition was 
aggravated and accelerated on the basis of his right knee 
condition.  The examiner provided a detailed explanation for 
this conclusion.  However, the examiner did not specify that 
the veteran's right knee condition exacerbated the left foot.  

Analysis

Relevant laws provide that a claimant with active service may 
be granted service connection for disease or disability 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a veteran with active service may be granted 
secondary service connection for disease or disability 
proximately due to or the result of a service-connected 
disability or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.310.

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.

Based on a review of the record, the Board finds that the 
veteran does currently suffer from disabilities of the hips 
and the left foot.  The evidence shows that he has minimal 
degenerative joint disease of the hips, as well as left foot 
great toe metatarsal phalangeal joint narrowing, deformity 
and degenerative joint disease, and mild pes valgus.  
However, the preponderance of the evidence is against 
entitlement to service connection for the claimed 
disabilities, secondary to a service-connected right knee 
disability.  As a result, service connection must be denied.

In so finding, the Board recognizes that some evidence 
provides qualified support to the veteran's claim for service 
connection.  The addendum to the report of the June 1998 VA 
general medical examination provides that notwithstanding the 
veteran's morbid obesity, some current conditions, including 
his hip, were "in general" service-connected regarding the 
initial right knee injury in 1965.  The physician indicated 
that if the veteran had not had the initial right knee injury 
in service, it was likely that he would be much better off 
regarding his legs and back.  However, the examiner 
reiterated that in his opinion, the veteran's morbid obesity 
most likely contributed to arthritis.  The Board finds this 
opinion is entitled to limited probative weight because it 
lacks a rational tied to history and findings.  Specifically, 
the physician fails to set forth an explanation for his 
ultimate conclusion that demonstrates more than a purely 
speculative basis for linking the service connected 
disability to the development of the claimed disabilities in 
the face of other obvious potential etiologies.  While 
indicating the veteran would have been much better off 
regarding his legs and back in the absence of the service 
connected knee disability, the physician fails to point to 
specific history or findings that support that opinion.

On the other hand, the claims file also contains medical 
evidence against the claim for service connection for the 
claimed disabilities.  The December 1998 report by a VA 
examiner provides that the available evidence showed a number 
of factors, including morbid obesity, gout and a long history 
of being a truck driver, that were the cause of a number of 
the veteran's current disabilities, including degenerative 
disease of the hips.  In addition, the report of the January 
1999 VA examination provides a discussion of the secondary 
effects of the veteran's right knee disability that 
identifies the veteran's right foot but conspicuously fails 
to identify the veteran's hips and left foot.  The report of 
the April 2000 VA examination indicates that the veteran's 
minimal degenerative joint disease of both hips, and his left 
foot condition, were not incurred or exacerbated by his right 
knee condition.  The examiner set forth other explanations 
for the veteran's current hip and left foot conditions, based 
on his experience and knowledge of orthopedic literature.  

The Board finds that these latter reports are highly 
probative evidence regarding the etiology of the veteran's 
bilateral hip and left foot conditions.  They are based on a 
review of the entire claims file, including the June 1998 VA 
addendum.  These opinions are specifically offered to 
synthesize the various opinions and findings in the veteran's 
record.  In addition, unlike the June 1998 VA addendum, they 
provide unequivocal opinions.  Where appropriate, these 
opinions are supported by full explanations tied to history 
and findings. 

The Board recognizes the veteran's own contentions that his 
bilateral hip and left foot conditions are related to his 
service-connected right knee disability.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, his own opinions do not constitute competent 
medical evidence in support of his claims and thus they carry 
no probative weight on the critical question in this matter 
of medical causation.  


ORDER

Service connection for a bilateral hip disability, secondary 
to a service-connected disability is denied.

Service connection for a left foot disability, secondary to a 
service-connected disability is denied.


REMAND

The veteran also asserts that due to his service-connected 
disabilities, and in particular his service-connected right 
knee, he is unable to work as a truck driver or an 
electrician, his post-service jobs. 

The veteran currently has service-connection established for 
a right knee total replacement, evaluated as 30 percent 
disabling; degenerative changes of the lumbosacral spine, 
evaluated as 10 percent disabling; left knee degenerative 
joint disease, evaluated as 10 percent disabling; right great 
toe deformity with degenerative joint disease, evaluated as 
noncompensable; and amputation of the distal phalanx right 
middle finger, evaluated as noncompensable.  The combined 
evaluation for the service-connected disabilities is 50 
percent.  38 C.F.R. § 4.25 (2000).  The Board also observes 
that the veteran has been provided several periods of 
temporary total disability evaluations for his service-
connected right knee, the most recent being from December 6, 
1998, to January 31, 2000.  

In support of his claim, the veteran submitted earnings 
reports in December 1999.  However, while these do identify 
his recent employers, they do not explain why he no longer 
worked for those employers.  Similarly, a review of the 
claims file indicates that it does not include information as 
to the veteran's education level.  

The medical evidence of record indicates that the veteran has 
a variety of medical conditions, both service-connected and 
non-service-connected.  The report of the most recent VA 
medical examination, conducted in April 2000, indicates that 
the veteran suffers from long-term obesity, which has 
resulted in additional non-service-connected disability.  The 
veteran suffered a stroke in October 1994 that resulted in 
bilateral lower extremity weakness, and had a history of 
hypertension and a coronary artery bypass graft.  In 
addition, the veteran reported being able to brush his teeth, 
dress himself, shower, cook and drive a car.  He reported 
difficulty walking and shopping, and said that he could not 
vacuum, push a lawn mower, garden or shop due to pain.  The 
report also provides that following discharge from the 
military, the veteran worked as a truck driver and 
electrician until eight years earlier.  At that time, the 
veteran discontinued working secondary to his right knee 
condition. 

Despite this evidence that the veteran has a number of 
medical conditions, both service-connected and non-service-
connected, there is no medical opinion in the record 
addressing whether the veteran's service-connected 
disabilities, by themselves, render him unemployable.

Finally, the Board observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this additional reason, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The veteran should be requested to 
provide the names, addresses, and dates 
of employment for all recent employers.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any personnel records indicated, 
including those showing time missed from 
work for health purposes and explaining 
the veteran's leaving the employment.

3.  The veteran should be requested to 
provide information regarding his 
education.  

4.  Upon completion of (1), (2) and (3), 
but not contingent upon whether any 
additional records are obtained, the RO 
should arrange for a VA examination to 
determine the nature and severity of all 
of the veteran's disabilities, both 
service-connected and non-service-
connected.  It is imperative that the 
examiner have the claims folder available 
for review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  The 
examiner should provide an opinion as to 
the degree of medical probability that 
any or all of the veteran's service-
connected disabilities, without regard to 
any non-service-connected disabilities, 
render him unemployable.  Any opinion 
expressed must be accompanied by a 
complete rational.  If the examiner finds 
it impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

5.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to a total rating based on 
individual unemployability, due to 
service-connected disability. 

If the claim remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  They should be afforded the appropriate period 
of time within which to respond thereto, at their option, as 
provided by governing regulation.  Then, if otherwise in 
order, the case should be returned to the Board after 
compliance with all requisite appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeal

 


